 



Exhibit 10.10

 

INVESTMENT AGREEMENT

 

INVESTMENT AGREEMENT (this “AGREEMENT”), dated as of November XX, 2012 by and
between PLAYERS NETWORK a Nevada corporation (the “Company”), and Dutchess
Opportunity Fund, II, LP, a Delaware Limited Partnership (the “Investor”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to eight million five hundred
thousand dollars ($8,500,000) to purchase the Company's Common Stock with $.001
par value per share (the “Common Stock”);

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the “1933 Act”), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the “Registration Rights Agreement”)
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION 1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the recitals of this Agreement.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as it may be amended.

 

“AAA” shall have the meaning specified in Section 12.

 

“Affiliate” shall have the meaning specified in Section 5(H).

 

“Agreement” shall mean this Investment Agreement.

 

“Articles of Incorporation” shall have the meaning specified in Section 4(C).

 

“By-laws” shall have the meaning specified in Section 4(C).

 

“Closing” shall have the meaning specified in Section 2(F).

 

“Closing Date” shall have the meaning specified in Section 2(F).

 

 

 

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

 

“Company” shall have the meaning set forth in the preamble of this Agreement.

 

“Control” or “Controls” shall have the meaning specified in Section 5(H).

 

“DTC” shall have the meaning specified in Section 2(F).

 

“DWAC” shall have the meaning specified in Section 2(F).

 

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

“Equity Line Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement.

 

“FAST” shall have the meaning specified in Section 2(F).

 

“Indemnities” shall have the meaning specified in Section 11.

 

“Indemnified Liabilities” shall have the meaning specified in Section 11.

 

“Indemnitor” shall have the meaning specified in Section 11.

 

“Investor” shall have the meaning indicated in the preamble of this Agreement.

 

“Material Adverse Effect” shall have the meaning specified in Section 4(A).

 

“Maximum Common Stock Issuance” shall have the meaning specified in Section
2(G).

 

“Minimum Acceptable Price” with respect to any Put Notice Date shall be the
price defined by the Company in the applicable Put Notice.

 

“Open Market Adjustment Amount” shall have the meaning specified in Section
2(H).

 

“Open Market Share Purchase” shall have the meaning specified in Section 2(H).

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 9, below.

 

“Pricing Period” shall mean the four (4) consecutive Trading Days beginning on
the Put Notice Date and ending on and including the date that is three (3)
Trading Days after such Put Notice Date.

 

“Principal Market” shall mean the Nasdaq Capital Market, the NYSE Amex, the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Bulletin Board, whichever is the principal market on which the Common
Stock is listed.

 

“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

2

 

“Purchase Price” shall mean ninety-five percent (95%) of the lowest daily VWAP
(as defined herein) of the Common Stock during the Pricing Period.

 

“Put” shall have the meaning set forth in Section 2(B) hereof.

 

“Put Amount” shall have the meaning set forth in Section 2(B) hereof.

 

“Put Notice” shall mean a written notice in the form attached hereto as Exhibit
C, sent to the Investor by the Company stating the Put Amount in U.S. dollars
the Company intends to sell to the Investor pursuant to the terms of the
Agreement and stating the current number of Shares issued and outstanding on
such date.

 

“Put Notice Date” shall mean the Trading Day, as set forth below, immediately
following the day on which the Investor receives a Put Notice, however a Put
Notice shall be deemed delivered on (a) the Trading Day it is received by
facsimile or email by the Investor if such notice is received prior to noon
Eastern Time, or (b) the immediately succeeding Trading Day if it is received by
facsimile or otherwise after noon Eastern Time on a Trading Day. No Put Notice
may be deemed delivered on a day that is not a Trading Day.

 

“Put Restriction” shall mean the days during the Pricing Period. During this
time, the Company shall not be entitled to deliver another Put Notice.

 

“Put Shares Due” shall have the meaning specified in Section 2(H).

 

“Registration Rights Agreement” shall have the meaning set forth in the recitals
of this Agreement.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale by the Investor of the Common Stock
issuable hereunder.

 

“Related Party” shall have the meaning specified in Section 5(H).

 

“Resolutions” shall have the meaning specified in Section 8(E).

 

“SEC” shall mean the U.S. Securities & Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4(G).

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

“Subsequent Purchasers” shall have the meaning specified in Section 2(I).

 

“Subsidiaries” shall have the meaning specified in Section 4(A).

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm Boston Time.

 

“VWAP” shall mean the volume weighted average price during a Trading Day.

 

3

 

SECTION 2. PURCHASE AND SALE OF COMMON STOCK.

 

(A) PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company may issue and sell to the Investor, and the Investor
shall purchase from the Company, up to that number of Shares having an aggregate
Purchase Price of eight million five hundred thousand dollars ($8,500,000).

 

(B) DELIVERY OF PUT NOTICES. Subject to the terms and conditions of the Equity
Line Transaction Documents, and from time to time during the Open Period, the
Company may, in its sole discretion, deliver a Put Notice to the Investor which
states the dollar amount (designated in U.S. Dollars) (the “Put Amount”) of
Shares which the Company intends to sell to the Investor on a Closing Date (the
“Put”). The Put Amount shall be equal to up to either 1) two hundred percent
(200%) of the average daily volume (U.S. market only) of the Common Stock for
the three (3) Trading Days prior to the applicable Put Notice Date, multiplied
by the average of the three (3) daily closing prices immediately preceding the
Put Date or 2) fifty thousand dollars ($50,000). During the Open Period, the
Company shall not be entitled to submit a Put Notice until the Pricing Period
for the prior Put has been completed. The Common Stock identified in the Put
Notice shall be purchased for a price equal to the Purchase Price.

 

(C) COMPANY’S RIGHT TO SUSPEND. On each Put Notice submitted to the Investor by
the Company, the Company shall have the option to specify a Suspension Price for
that Put. In the event the Common Stock falls below the Suspension Price, the
Put shall be temporarily suspended. The Put shall resume at such time as the
Common Stock is above the Suspension Price, provided the dates for the Pricing
Period for that particular Put are still valid. In the event the Pricing Period
has been complete, any shares above the Suspension Price due to the Investor
shall be sold to the Investor by the Company at the Suspension Price under the
terms of this Agreement. The Suspension Price for a Put may not be changed by
the Company once submitted to the Investor.

 

(D) CONDITIONS TO INVESTOR'S OBLIGATION TO PURCHASE SHARES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Put Notice and the Investor shall not be obligated to purchase any
Shares at a Closing unless each of the following conditions are satisfied:

 

(1) a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;

 

(2) at all times during the period beginning on the related Put Notice Date and
ending on and including the related Closing Date, the Common Stock shall have
been listed on the Principal Market and shall not have been suspended from
trading thereon for a period of two (2) consecutive Trading Days during the Open
Period and the Company shall not have been notified of any pending or threatened
proceeding or other action to suspend the trading of the Common Stock;

 

(3) the Company has complied with its obligations and is otherwise not in breach
of or in default under this Agreement, the Registration Rights Agreement or any
other agreement executed in connection herewith which has not been cured prior
to delivery of the Put Notice;

 

4

 

(4) no injunction shall have been issued and remain in force, or action
commenced by a governmental authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Securities; and

 

(5) the issuance of the Securities pursuant to this Agreement will not violate
any shareholder approval requirements of the Principal Market.

 

If any of the events described in clauses (1) through (5) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the
Common Stock subject to the applicable Put Notice.

 

(E) INTENTIONALLY OMITTED.

 

(F) MECHANICS OF PURCHASE OF SHARES BY INVESTOR. The closing of the purchase by
the Investor of Shares (a “Closing”) shall occur on the date which is no later
than four (4) Trading Days following the applicable Put Notice Date (each a
“Closing Date”). On each Closing Date, (I) the Company shall deliver to the
Investor pursuant to this Agreement, certificates representing the Shares to be
issued to the Investor on such date and registered in the name of the Investor;
and (II) the Investor shall deliver to the Company the Purchase Price to be paid
for such Shares, based on the Put Amount set forth in Section 2(B). In lieu of
delivering physical certificates representing the Securities and provided that
the Company's transfer agent then is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Investor, the Company shall use all commercially reasonable
efforts to cause its transfer agent to electronically transmit the Securities by
crediting the account of the Investor's prime broker (as specified by the
Investor within a reasonable period in advance of the Investor's notice) with
DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

 

The Company understands that a delay in the issuance of Securities beyond the
Closing Date could result in economic damage to the Investor. After the
Effective Date, as compensation to the Investor for such loss, the Company
agrees to make payments to the Investor for late issuance of Securities
(delivery of Securities after the applicable Closing Date) in accordance with
the following schedule (where “No. of Days Late” is defined as the number of
trading days beyond the Closing Date, with the Amounts being cumulative.):

 

LATE PAYMENT FOR EACH NO. OF DAYS LATE 1 $100 2 $200 3 $300 4 $400 5 $500 6 $600
7 $700 8 $800 9 $900 10 $1000 Over 10 $1,000 + $200 for each Business Day late
beyond 10 days

 

5

 

The Company shall make any payments incurred under this Section in immediately
available funds upon demand by the Investor. Nothing herein shall limit the
Investor's right to pursue actual damages for the Company's failure to issue and
deliver the Securities to the Investor, except that such late payments shall
offset any such actual damages incurred by the Investor, and any Open Market
Adjustment Amount, as set forth below.

 

(G) OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of shares of Common Stock that may be issued
without shareholder approval, then the number of Shares issuable by the Company
and purchasable by the Investor, shall not exceed that number of the shares of
Common Stock that may be issuable without shareholder approval (the “Maximum
Common Stock Issuance”). If such issuance of shares of Common Stock could cause
a delisting on the Principal Market, then the Maximum Common Stock Issuance
shall first be approved by the Company's shareholders in accordance with
applicable law and the By-laws and Articles of Incorporation of the Company, as
amended. The parties understand and agree that the Company's failure to seek or
obtain such shareholder approval shall in no way adversely affect the validity
and due authorization of the issuance and sale of Securities or the Investor's
obligation in accordance with the terms and conditions hereof to purchase a
number of Shares in the aggregate up to the Maximum Common Stock Issuance
limitation, and that such approval pertains only to the applicability of the
Maximum Common Stock Issuance limitation provided in this Section 2(H).

 

(H) OPEN MARKET ADJUSTMENT. If, by the third (3rd) business day after a Closing
Date, the Company fails to deliver any portion of the Securities subject to a
Put Notice to the Investor (the “Put Shares Due”) and the Investor purchases, in
an open market transaction or otherwise, shares of Common Stock necessary to
make delivery by the Investor of shares in respect of sales to subsequent
purchasers, pursuant to transactions entered into before the Closing Date
(“Subsequent Purchasers”), which such shares of Common Stock would have been
delivered to the Investor by the Company but for the Company’s failure to so
deliver (the “Open Market Share Purchase”), then the Company shall pay to the
Investor, in addition to any other amounts due to Investor pursuant to the Put,
and not in lieu thereof, the Open Market Adjustment Amount (as defined below).
The “Open Market Adjustment Amount” is the amount equal to the excess, if any,
of (x) the Investor's total purchase price (including brokerage commissions, if
any) for the Open Market Share Purchase minus (y) the net proceeds (after
brokerage commissions, if any) received by the Investor from the sale of the Put
Shares Due to such Subsequent Purchasers. The Company shall pay the Open Market
Adjustment Amount to the Investor in immediately available funds within five (5)
business days of written demand by the Investor. By way of illustration and not
in limitation of the foregoing, if the Investor purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover an Open Market Share Purchase with respect to shares of Common Stock it
sold to Subsequent Purchasers for net proceeds of $10,000, the Open Market
Adjustment Amount which the Company will be required to pay to the Investor will
be $1,000.

 

(I) LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Shares, which when added to the sum of the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of the number of
shares of Common Stock outstanding on the Closing Date, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.

 

 

 

 

 

6

 

SECTION 3. INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS. The Investor
represents and warrants to the Company, and covenants, that:

 

(A) SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (1) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (2) protecting its own
interest; and (3) bearing the economic risk of such investment for an indefinite
period of time.

 

(B) AUTHORIZATION; ENFORCEMENT. The Investor has the requisite power and
authority to enter into and perform this Agreement and the Registration Rights
Agreement. The execution and delivery of the Equity Line Transaction Documents
by the Investor and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by the Investor's
general partners and no further consent or authorization is required by its
partners. This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Investor and is a valid and binding agreement of the
Investor enforceable against the Investor in accordance with its terms, subject
as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 

(C) SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor
will comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
The Investor agrees not to sell the Company's stock short, either directly or
indirectly through its affiliates, principals or advisors, the Company's common
stock during the term of this Agreement.

 

(D) ACCREDITED INVESTOR. Investor is an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.

 

(E) NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (1) result in a violation
of the partnership agreement or other organizational documents of the Investor,
(2) conflict with, or constitute a material default (or an event which with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Investor is a party, or to the Investor’s knowledge result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations) applicable to
the Investor or by which any property or asset of the Investor is bound or
affected.

 

 

 

 

 

7

 

(F) NO VIOLATIONS. Except as disclosed in Schedule 3(f), the Investor is not in
violation of any term of, or in default under, the partnership agreement of
other organizational documents of the Investor or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Investor, except for
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations that would not, individually or in the aggregate, constitute or
reasonably be expected to constitute a material adverse effect on the Investor.
The business of the Investor is not being conducted, and shall not be conducted,
in violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for violations the sanctions for which either, individually or in
the aggregate, would not have or reasonably be expected to have a material
adverse effect on the Investor. Except as specifically contemplated by this
Agreement and as required under the 1933 Act or any securities laws of any
states, to the Investor’s knowledge, the Investor is not required to obtain any
consent, authorization, permit or order of, or make any filing or registration
(except the filing of a registration statement as outlined in the Registration
Rights Agreement) with, any court, governmental authority or agency, regulatory
or self-regulatory agency or other third party in order for it to execute,
deliver or perform any of its obligations under, or contemplated by, the Equity
Line Transaction Documents in accordance with the terms hereof or thereof except
for those consents, authorizations, permits, orders or filings as have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. Except as disclosed in Schedule 3(f), the Investor
is unaware of any facts or circumstances which might give rise to any violation
or default set forth in this Section 3(F).

 

(G) OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to
the Company's business, finance and operations which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company's management.

 

(H) INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

 

(I) NO REGISTRATION AS A DEALER. The Investor is not and will not be required to
be registered as a “dealer” under the 1934 Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.

 

(J) GOOD STANDING. The Investor is a Limited Partnership, duly organized,
validly existing and in good standing in the state of Delaware.

 

(K) TAX LIABILITIES. The Investor understands that it is liable for its own tax
liabilities.

 

(L) REGULATION M. The Investor will comply with Regulation M under the 1934 Act,
if applicable.

 

 

 

 

 

8

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth in
the Schedules attached hereto, or as disclosed in the Company's SEC Documents,
the Company represents and warrants to the Investor that:

 

(A) ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada, USA
and has the requisite corporate power and authorization to own its properties
and to carry on its business as now being conducted. Both the Company and the
companies it owns or controls (“Subsidiaries”) are duly qualified to do business
and are in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (1)
the properties, assets, operations, results of operations, or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, (2) the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or (3) the authority or ability of the
Company to perform its obligations under the Equity Line Transaction Documents
other than as a result of (a) changes adversely affecting the United States
economy (so long as the Company is not disproportionately affected thereby), (b)
changes adversely affecting the industry in which the Company operates (so long
as the Company is not disproportionately affected thereby), (c) the announcement
or consummation of the transactions contemplated by this Agreement, and (d)
changes in the market price of the Common Stock.

 

(B) AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

(1) The Company has the requisite corporate power and authority to enter into
and perform the Equity Line Transaction Documents, and to perform its
obligations contemplated hereby and thereby.

 

(2) The execution and delivery of the Equity Line Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation the reservation for issuance and the
issuance of the Securities pursuant to this Agreement, have been duly and
validly authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders.

 

(3) The Equity Line Transaction Documents have been duly and validly executed
and delivered by the Company.

 

 

 

 

 

9

 

(4) The Equity Line Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.

 

(C) CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 150,000,000 shares of Common Stock with $.001 par value per
share, of as of November XX, 2012, 15,129,973 shares were issued and
outstanding. Except as disclosed in the Company’s publicly available filings
with the SEC: (1) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (2) there are no outstanding debt
securities; (3) there are no outstanding shares of capital stock, options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries; (4) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the 1933 Act (except the Registration
Rights Agreement); (5) there are no outstanding securities of the Company or any
of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (6) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement; (7)
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and (8) there is no dispute as
to the classification of any shares of the Company's capital stock.

 

The Company has furnished to the Investor, or the Investor has had access
through the SEC’s EDGAR website to, true and correct copies of the Company's
Articles of Incorporation, as amended and in effect on the date hereof (the
“Articles of Incorporation”), and the Company's By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto.

 

 

 

 

 

10

 

(D) ISSUANCE OF SHARES. The Company has reserved XX,000,000 Shares for issuance
pursuant to this Agreement, which have been duly authorized and reserved for
issuance (subject to adjustment pursuant to the Company's covenant set forth in
Section 5(F) below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. In the event the Company cannot register a sufficient number of
Shares for issuance pursuant to this Agreement, the Company will use its best
efforts to authorize and reserve for issuance the number of Shares required for
the Company to perform its obligations hereunder as soon as reasonably
practicable.

 

(E) NO CONFLICTS. The execution, delivery and performance of the Equity Line
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (I) result in a violation
of the Articles of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (II) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or to the Company's knowledge result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the Common
Stock is traded or listed) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Except as disclosed in Schedule 4(e), neither the Company nor
its Subsidiaries is in violation of any term of, or in default under, the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or their organizational charter or by-laws, respectively, or any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations that would not
individually or in the aggregate have or constitute a Material Adverse Effect.
The business of the Company and its Subsidiaries is not being conducted, and
shall not be conducted, in violation of any law, statute, ordinance, rule, order
or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company's knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the Parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Equity Line Transaction Documents in accordance with the terms hereof or
thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. Except as disclosed in Schedule
4(e), the Company and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any violation or default of any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

 

 

 

 

 

 

11

 

(F) SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). The Company has delivered to the Investor or its representatives,
or they have had access through the SEC’s EDGAR website to, true and complete
copies of the SEC Documents. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles, and
audited by a firm that is a member a member of the Public Companies Accounting
Oversight Board ("PCAOB") consistently applied, during the periods involved
(except (I) as may be otherwise indicated in such financial statements or the
notes thereto, or (II) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). No other written information provided by or on
behalf of the Company to the Investor which is not included in the SEC
Documents, including, without limitation, information referred to in Section
4(D) of this Agreement, contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.
Neither the Company nor any of its Subsidiaries or any of their officers,
directors, employees or agents have provided the Investor with any material,
nonpublic information which was not publicly disclosed prior to the date hereof
and any material, nonpublic information provided to the Investor by the Company
or its Subsidiaries or any of their officers, directors, employees or agents
prior to any Closing Date shall be publicly disclosed by the Company prior to
such Closing Date.

 

(G) ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC
Documents, the Company does not intend to change the business operations of the
Company in any material way. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

 

 

 

 

 

12

 

(H) ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in
the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

 

(I) ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Equity Line Transaction Documents and
the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its respective representatives or
agents in connection with the Equity Line Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor's purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company's
decision to enter into the Equity Line Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.

 

(J) NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as
set forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company's
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

(K) EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.

 

 

 

 

 

13

 

(L) INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. Except as set forth in the SEC Documents, none of the Company's
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
necessary to conduct its business as now or as proposed to be conducted have
expired or terminated, or are expected to expire or terminate within two (2)
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth in the SEC Documents, there is no claim, action or proceeding being made
or brought against, or to the Company's knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company and its Subsidiaries have taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.

 

(M) ENVIRONMENTAL LAWS. The Company and its Subsidiaries (I) are, to the
knowledge of the Company and its Subsidiaries, in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws"); (II)
have, to the knowledge of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (III) are in compliance, to the knowledge of the
Company, with all terms and conditions of any such permit, license or approval
where, in each of the three (3) foregoing cases, the failure to so comply would
have, individually or in the aggregate, a Material Adverse Effect.

 

(N) TITLE. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(O) INSURANCE. Each of the Company's Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

 

 

14

 

(P) REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

 

(Q) INTERNAL ACCOUNTING CONTROLS. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (I) transactions are executed in accordance with
management's general or specific authorizations; (II) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles by a firm with membership to the PCAOB
and to maintain asset accountability; (III) reasonable controls to safeguard
assets are in place; and (IV) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

 

(R) NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree or order which in the judgment of the Company's officers
has or is expected in the future to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of the Company's officers has or is expected to have a
Material Adverse Effect.

 

(S) TAX STATUS. The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(T) CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents filed at
least ten (10) days prior to the date hereof and except for arm's length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
disinterested third parties and other than the grant of stock options disclosed
in the SEC Documents or stock options granted in the future as contemplated by
current compensation agreements or plans disclosed in the SEC Documents, none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

 

 

 

 

15

 

(U) DILUTIVE EFFECT. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
period between the Effective Date and the end of the Open Period. The Company's
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the shareholders of the Company. The Board of
Directors of the Company has concluded, in its good faith business judgment, and
with full understanding of the implications, that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Equity Line Transaction
Documents, its obligation to issue shares of Common Stock upon purchases
pursuant to this Agreement is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
shareholders of the Company.

 

(V) LOCK-UP. The Company shall cause its officers and directors to refrain from
selling Common Stock during each Pricing Period.

 

(W) NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates, nor
any person acting on its behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Common Stock to be offered as set forth in this
Agreement.

 

(X) NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS. No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement, except as otherwise disclosed in this Agreement.

 

SECTION 5. COVENANTS OF THE COMPANY

 

(A) EFFORTS. The Company shall use all commercially reasonable efforts to timely
satisfy each of the conditions set forth in Section 8 of this Agreement.

 

(B) BLUE SKY. The Company shall, at its sole cost and expense, on or before each
of the Closing Dates, take such action as the Company shall reasonably determine
is necessary to qualify the Securities for, or obtain exemption for the
Securities for, sale to the Investor at each of the Closings pursuant to this
Agreement under applicable securities or “Blue Sky” laws of such states of the
United States, as reasonably specified by the Investor, and shall provide
evidence of any such action so taken to the Investor on or prior to the Closing
Date.

 

(C) REPORTING STATUS. Until one of the following occurs, the Company shall file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (1) this Agreement terminates pursuant to Section 9, or (2) the date on
which the Investor has sold all the Securities; provided that the Investor shall
promptly notify the Company after the Investor has sold all the Securities.

 

 

 

 

 

16

 

(D) USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for fees as set forth in the
Equity Line Transaction Documents) for general corporate and working capital
purposes and acquisitions or assets, businesses or operations or for other
purposes that the Board of Directors, in its good faith, deems to be in the best
interest of the Company.

 

(E) FINANCIAL INFORMATION. During the Open Period, the Company agrees to make
available to the Investor via the SEC’s EDGAR website or other electronic means
the following documents and information on the forms set forth: (1) within five
(5) Trading Days after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on
Form 8-K and any Registration Statements or amendments filed pursuant to the
1933 Act; (2) copies of any notices and other information made available or
given to the shareholders of the Company generally, contemporaneously with the
making available or giving thereof to the shareholders; and (3) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Authority, unless such information
is material nonpublic information.

 

(F) RESERVATION OF SHARES. The Company shall reserve XX,000,000 Shares for the
issuance of the Securities to the Investor as required hereunder. In the event
that the Company determines that it does not have a sufficient number of
authorized shares of Common Stock to reserve and keep available for issuance as
described in this Section 5(F), the Company shall use all commercially
reasonable efforts to increase the number of authorized shares of Common Stock
by seeking shareholder approval for the authorization of such additional shares.

 

(G) LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Equity Line Transaction Documents. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market
(excluding suspensions of not more than one (1) trading day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5(G).

 

 

 

 

 

17

 

(H) TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of
its Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any Subsidiary's
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, shareholders who beneficially own 5% or more of the
Common Stock, or Affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a “Related Party”),
except for (1) customary employment arrangements and benefit programs on
reasonable terms, (2) any agreement, transaction, commitment or arrangement on
an arms-length basis on terms no less favorable than terms which would have been
obtainable from a disinterested third party other than such Related Party,(3)
any agreement, transaction, commitment or arrangement which is approved by a
majority of the disinterested directors of the Company, or (4) extensions or
amendments of any existing employment agreement. For purposes hereof, any
director who is also an officer of the Company or any Subsidiary of the Company
shall not be a disinterested director with respect to any such agreement,
transaction, commitment or arrangement. “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (1) has a 5% or more equity interest in that person or entity, (2)
has 5% or more common ownership with that person or entity, (3) controls that
person or entity, or (4) is under common control with that person or entity.
“Control” or “Controls” for purposes hereof means that a person or entity has
the power, directly or indirectly, to conduct or govern the policies of another
person or entity.

 

(I) FILING OF FORM 8-K. On or before the date which is four (4) Trading Days
after the date of execution of this Agreement, the Company shall file a Current
Report on Form 8-K with the SEC describing the terms of the transaction
contemplated by the Equity Line Transaction Documents in the form required by
the 1934 Act, if such filing is required.

 

(J) CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

(K) NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO MAKE
A PUT. The Company shall promptly notify the Investor upon the occurrence of any
of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (1) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (2) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(3) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (4) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (5) the Company's reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate, and the Company
shall promptly make available to Investor any such supplement or amendment to
the related prospectus. The Company shall not deliver to the Investor any Put
Notice during the continuation of any of the foregoing events in this Section
5(K).

 

 

 

 

 

18

 

(L) REIMBURSEMENT. If (I) the Investor becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Equity Line Transaction Documents, or if the Investor is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the Investor’s representations and warranties
set forth in this Agreement); or (II) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC against
or involving the Company (unless the Company is involved in the action,
proceeding or investigation as a witness only) or in connection with or as a
result of the consummation of the transactions contemplated by the Equity Line
Transaction Documents (other than as a result of a breach of the Investor’s
representations and warranties set forth in this Agreement), or if this Investor
is impleaded in any such action, proceeding or investigation by any person, then
in any such case, the Company will reimburse the Investor for its actual,
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith, as such expenses are incurred. In
addition, other than with respect to any matter in which the Investor is a named
party, the Company will pay to the Investor the charges, as reasonably
determined by the Investor, for the time of any officers or employees of the
Investor devoted to appearing and preparing to appear as witnesses, assisting in
preparation for hearings, trials or pretrial matters, or otherwise with respect
to inquiries, hearing, trials, and other proceedings relating to the subject
matter of this Agreement. The reimbursement obligations of the Company under
this section shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
affiliates of the Investor that are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees, attorneys,
accountants, auditors and controlling persons (if any), as the case may be, of
Investor and any such affiliate, and shall be binding upon and inure to the
benefit of any successors of the Company, the Investor and any such affiliate
and any such person. However, in all events, if the Investor is found to be
guilty of violations of the federal or state securities laws (or pleads “no
contest” or other similar plea or settles an investigation or pleading without a
specific finding of liability but is still subject to civil or criminal
liability), the Company will have no responsibility to pay any of the Investor’s
fees and expenses regardless of whether or not the Company is or is also found
to have liability.

 

(M) TRANSFER AGENT. Upon effectiveness of the Registration Statement, and for so
long as the Registration Statement is effective, the Company shall deliver
instructions to its transfer agent to issue Shares to the Investor that are
covered for resale by the Registration Statement free of restrictive legends.

 

(N) ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (1) it is voluntarily entering into this Agreement of its own
freewill, (2) it is not entering this Agreement under economic duress, (3) the
terms of this Agreement are reasonable and fair to the Company, and (4) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 

SECTION 6. INTENTIONALLY OMITTED.

 

SECTION 7. CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL. The obligation
hereunder of the Company to issue and sell the Securities to the Investor is
further subject to the satisfaction, at or before each Closing Date, of each of
the following conditions set forth below. These conditions are for the Company's
sole benefit and may be waived by the Company at any time in its sole
discretion.

 

 

 

 

 

19

 

(A) The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.

 

(B) The Investor shall have delivered to the Company the Purchase Price for the
Securities being purchased by the Investor between the end of the Pricing Period
and the Closing Date via a Put Settlement Sheet (hereto attached as Exhibit D).
Immediately after receipt of confirmation of delivery of such Securities to the
Investor, the Investor, by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Company, will disburse the funds
constituting the Purchase Amount.

 

(C) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time and the Investor shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Equity Line Transaction Documents to be
performed, satisfied or complied with by the Investor on or before such Closing
Date.

 

(D) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

SECTION 8. FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE. The
obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

 

(A) The Company shall have executed the Equity Line Transaction Documents and
Commitment Shares and delivered the same to the Investor.

 

(B) The Common Stock shall be authorized for quotation on the Principal Market
and trading in the Common Stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
one (1) Trading Day resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company's delivery of the Put
Notice related to such Closing).

 

(C) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Equity Line Transaction Documents to be
performed, satisfied or complied with by the Company on or before such Closing
Date. The Investor may request an update as of such Closing Date regarding the
representation contained in Section 4(C) above.

 

(D) The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.

 

(E) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 4(B)(2) above (the “Resolutions”) and such Resolutions
shall not have been amended or rescinded prior to such Closing Date.

 

20

 

(F) INTENTIONALLY OMITTED.

 

(G) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(H) The Registration Statement shall be effective on each Closing Date and no
stop order suspending the effectiveness of the Registration statement shall be
in effect or to the Company's knowledge shall be pending or threatened.
Furthermore, on each Closing Date (1) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action), and (2) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related prospectus shall exist.

 

(I) At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.

 

(J) If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2(H) or the Company shall have obtained appropriate
approval pursuant to the requirements of Nevada law and the Company’s Articles
of Incorporation and By-laws.

 

(K) The conditions to such Closing set forth in Section 2(E) shall have been
satisfied on or before such Closing Date.

 

(L) The Company shall have certified to the Investor the number of Shares of
Common Stock outstanding when a Put Notice is given to the Investor. The
Company's delivery of a Put Notice to the Investor constitutes the Company's
certification of the reservation for issuance of the necessary number of shares
of Common Stock subject to a Put Notice.

 

SECTION 9. TERMINATION. This Agreement shall terminate upon any of the following
events:

 

(A) when the Investor has purchased an aggregate of eight million five hundred
thousand dollars $8,500,000 in the Common Stock of the Company pursuant to this
Agreement; or,

 

(B) on the date which is thirty-six (36) months after the Effective Date; or,

 

(C) upon written notice of the Company to the Investor. Any and all shares, or
penalties, if any, due under this Agreement shall be immediately payable and due
upon termination of this Agreement.

 

 

 

 

 

21

 

SECTION 10. SUSPENSION. The Company’s right to cause the Investor to purchase
Shares pursuant to a Put Notice, and the Investor’s obligation to purchase
Shares under this Agreement shall be suspended upon any of the following events,
and shall remain suspended until such event is rectified:

 

(A) The trading of the Common Stock is suspended by the SEC, the Principal
Market or FINRA for a period of two (2) consecutive Trading Days during the Open
Period; or,

 

(B) The Common Stock ceases to be registered under the 1934 Act or listed or
traded on the Principal Market. Immediately upon the occurrence of one of the
above-described events, the Company shall send written notice of such event to
the Investor.

 

SECTION 11. INDEMNIFICATION. In consideration of the parties’ mutual obligations
set forth in the Transaction Documents, each of the parties (in such capacity,
an “Indemnitor”) shall defend, protect, indemnify and hold harmless the other
and all of the other party's shareholders, officers, directors, employees,
counsel, and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and reasonable expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (A) any material misrepresentation or breach of
any representation or warranty made by the Indemnitor in the Equity Line
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (B) any material breach of any covenant,
agreement or obligation of the Indemnitor contained in the Equity Line
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (C) any cause of action, suit or claim
brought or made against such Indemnitee by a third party and arising out of or
resulting from the execution, delivery, performance or enforcement of the Equity
Line Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, except insofar as (Y) any such
misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus,
prospectus or amendments to the prospectus, (Z) any such Indemnified Liabilities
resulted or arose from the breach by the Indemnitee party hereto of any
representation, warranty, covenant or agreement of such Indemnitee contained in
the Equity Line Transaction Documents or the negligence, recklessness, willful
misconduct or bad faith of such Indemnitee. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.

 

 

 

 

 

22

 

SECTION 12. GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION. All disputes
arising under this agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts, without regard to principles
of conflict of laws. The parties to this agreement will submit all disputes
arising under this agreement to arbitration in Boston, MA before a single
arbitrator of the American Arbitration Association (“AAA”). The arbitrator shall
be selected by application of the rules of the AAA, or by mutual agreement of
the parties, except that such arbitrator shall be an attorney admitted to
practice law in Commonwealth of Massachusetts. No party to this Agreement will
challenge the jurisdiction or venue provisions as provided in this section. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing contained herein shall prevent the party from
obtaining an injunction.

 

SECTION 13. LEGAL EXPENSES; AND MISCELLANEOUS EXPENSES. Except as otherwise set
forth in the Equity Line Transaction Documents, each party shall pay the fees
and expenses of its advisers, counsel, the accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys' fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities. The Company will pay $10,000 toward the preparation of the Equity
Line Transaction Document due upon the earlier of 1) Closing of the first Put;
or, 2) one hundred and twenty (120) days from the date of this Agreement. If the
Company is not DWAC eligible at the time of a Put Closing, there will be a
$2,000 charge on each Closing Date to cover costs associated with, but not
limited to: deposit costs, legal review fees and wire fees. If the Company is
DWAC eligible at the time of a Put Closing, there will be a $250 charge on each
Closing Date.

 

SECTION 14. COUNTERPARTS. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

SECTION 15. HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

 

SECTION 16. SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

SECTION 17. ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT
between the Company and the Investor with respect to the terms and conditions
set forth herein, and, the terms of this Agreement may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. The execution and delivery of the Equity
Line Transaction Documents shall not alter the force and effect of any other
agreements between the Parties, and the obligations under those agreements.

 

 

 

23

 

SECTION 18. NOTICES. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (A) upon receipt, when delivered personally; (B)
upon receipt, when sent by facsimile or email with the signed document attached
in PDF format (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (C) one (1)
day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

PLAYERS NETWORK

 

XXXXXXXXX

 

 

If to the Investor:

 

Dutchess Opportunity Fund, II, LP

50 Commonwealth Avenue, Suite 2

Boston, MA 02116

Telephone: (617) 301-4700

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

SECTION 19. NO ASSIGNMENT. This Agreement and any rights, agreements or
obligations hereunder may not be assigned, by operation of law, merger or
otherwise, without the prior written consent of the other party hereto, and any
purported assignment by a party without prior written consent of the other party
will be null and void and not binding on such other party. Subject to the
preceding sentence, all of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors
and assigns.

 

SECTION 20. NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

 

SECTION 21. SURVIVAL. The indemnification provisions set forth in Section 11,
shall survive each of the Closings and the termination of this Agreement.

 

SECTION 22. PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement. The Investor acknowledges that
this Agreement and all or part of the Equity Line Transaction Documents may be
deemed to be “material contracts” as that term is defined by Item 601(b)(10) of
Regulation S-B, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the 1933
Act or the 1934 Act. The Investor further agrees that the status of such
documents and materials as material contracts shall be determined solely by the
Company, in consultation with its counsel.

 

24

 

SECTION 23. FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

SECTION 24. INTENTIONALLY OMITTED.

 

SECTION 25. NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

 

SECTION 26. REMEDIES. The Investor shall have all rights and remedies set forth
in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.

 

SECTION 27. PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

SECTION 28. PRICING OF COMMON STOCK. For purposes of this Agreement, the VWAP of
the Common Stock shall be as reported on a direct feed service.

 

 

 

25

 

SECTION 29. NON-DISCLOSURE OF NON-PUBLIC INFORMATION.

 

(A) The Company shall not disclose non-public information concerning the Company
to the Investor, its advisors, or its representatives.

 

(B) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, provided, however, that
notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 29 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain non-public information in the
course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.

 

SECTION 30. ACKNOWLEDGEMENTS OF THE PARTIES. Notwithstanding anything in this
Agreement to the contrary, the parties hereto hereby acknowledge and agree to
the following: (A) the Investor makes no representations or covenants that it
will not engage in trading in the securities of the Company, other than the
Investor will not sell any of the Company's common stock at any time during a
Pricing Period; (B) the Company shall, by 8:30 a.m. Boston Time on the fourth
Trading Day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Equity Line Transaction Documents; (C) the Company has not and shall not
provide material non-public information to the Investor unless prior thereto the
Investor shall have executed a written agreement regarding the confidentiality
and use of such information; and (D) the Company understands and confirms that
the Investor will be relying on the acknowledgements set forth in clauses (A)
through (C) above if the Investor effects any transactions in the securities of
the Company.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 



26

 

SIGNATURE PAGE OF INVESTMENT AGREEMENT

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement and the Registration Rights
Agreement as of the date first written above.

 

The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.

 

 

  DUTCHESS OPPORTUNITY FUND, II, LP             By: /s/ Douglas H. Leighton    
  Douglas H. Leighton      

Managing Member of:

Dutchess Capital Management, II, LLC

General Partner to:

Dutchess Opportunity Fund, II, LP

         

 

  PLAYERS NETWORK             By: /s/ Mark Bradley       Mark Bradley      
Chief Executive Officer          

 

 

Signature Page to Investment Agreement

 

 

27

 

 

LIST OF EXHIBITS

 

EXHIBIT A Registration Rights Agreement EXHIBIT B Opinion of Company's Counsel
EXHIBIT C Put Notice EXHIBIT D Put Settlement Sheet EXHIBIT E Amended Articles
of Incorporation Amending Par Value of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

28

 

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

 

 

EXHIBIT B

OPINION OF COMPANY’S COUNSEL

(Attached)



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

 

 

EXHIBIT C

 

FORM OF PUT NOTICE

 

Date:

 

RE: Put Notice Number

 

Dear Mr. Leighton:

 

This is to inform you that as of today, [Company Name]. an XXXXX corporation
(the "Company"), hereby elects to exercise its right pursuant to the Investment
Agreement entered into with Dutchess Opportunity Fund II, LP (“Dutchess”) to
require Dutchess to purchase shares of its common stock. The Company hereby
certifies that:

 

1. The undersigned is the duly elected ______________ of the Company.

 

2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.

 

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Put Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Put Date. All conditions to the delivery of this Put Notice are
satisfied as of the date hereof.

 

4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K, etc.). All
SEC Filings and other public disclosures made by the Company, including, without
limitation, all press releases, analysts meetings and calls, etc. (collectively,
the “Public Disclosures”), have been reviewed and approved for release by the
Company’s attorneys and, if containing financial information, the Company’s
independent certified public accountants. None of the Company’s Public
Disclosures contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

5. The amount of this put is up to                     shares.

 

6. The Pricing Period runs from                     until                    .

 

7. The Suspension Price is $                   

 

8. The current number of shares issued and outstanding as of the Company are:
                   

 

9. The number of shares currently available for resale pursuant to the
Registration Statement on Form S-1 for the Equity Line are:                    .

 

  [Company Name]             By:       Name:        Title:     

 

 

C-1

 



 

EXHIBIT D

 

FORM OF PUT SETTLEMENT SHEET

 

Date:    

 

RE: PLAYERS NETWORK

 

Dear    

 

Pursuant to the Put given by PLAYERS NETWORK to Dutchess Opportunity Fund, II,
LP on                     20__, we are now submitting the amount of common
shares for you to issue to Dutchess.

 

Please deliver __________ shares without restrictive legend via book entry to
Dutchess Opportunity Fund, II, LP immediately and send via DWAC to the following
account:

 

XXXXXX

 

Once these shares are received by us, we will have the funds wired to the
Company.

 

 

Regards,

 

Douglas H. Leighton

 

 

 

 

 

 

 

 

 

D-1

 

 

DATE

PRICE

Date of Day 1 VWAP of Day 1 Date of Day 2 VWAP of Day 2 Date of Day 3 VWAP of
Day 3 Date of Day 4 VWAP of Day 4                            

 

LOWEST VWAP IN PRICING PERIOD           PUT AMOUNT           PURCHASE PRICE
(NINETY-FIVE PERCENT (95%))           AMOUNT OF SHARES DUE          

 

The undersigned has completed this Put as of this ___th day of _________, 200_.

 

  PLAYERS NETWORK             By:       Name:        Title:     

 

 

 

 



 

